Citation Nr: 0835287	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-32 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chondromalacia patellae of the left knee prior to May 23, 
2006.

2.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia patellae of the left knee since May 23, 
2006.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from May 1985 
to May 1990.  She entered the reserves in March 1992 and 
later served on active duty in the Army from March 2003 to 
March 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted the veteran's claim for service connection for 
chondromalacia patellae of the left knee and assigned an 
initial noncompensable (i.e., zero percent) rating 
retroactively effective from March 31, 2004, the day after 
her military service ended.  She appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a more recent August 2006 decision, during the pendency of 
the appeal, the RO increased the rating for the left knee 
disability to 10 percent retroactively effective as of May 
23, 2006.  The veteran has continued to appeal, requesting a 
compensable rating prior to May 23, 2006, and rating higher 
than 10 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
left knee has had range of motion from zero degrees of 
extension to between 80 and 135 degrees of flexion; she has 
subjective complaints of painful motion, but there are no 
objective clinical indications of recurrent subluxation or 
lateral instability and no X-ray evidence of arthritis.




CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent disability 
rating for chondromalacia patellae of the left knee prior to 
May 23, 2006.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, Diagnostic Codes 5260, 5261 
(2007).

2.  The criteria are not met, however, for a rating higher 
than 10 percent for this disability either prior to or since 
May 23, 2006.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, Diagnostic Codes 5260, 5261 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in October 2004 and March 2006.  These letters 
informed her of the evidence required to substantiate her 
initial, underlying claim for service connection, since 
granted, as well as of her and VA's respective 
responsibilities in obtaining supporting evidence.  Moreover, 
with respect to the downstream Dingess requirements, she was 
notified of what type of information and evidence she needed 
to substantiate her challenge to the disability rating and 
effective date that were assigned to her service-connected 
left knee disability, as the premise of her challenge is that 
her disability is more severe than reflected by its currently 
assigned rating.  It therefore stands to reason that she has 
actual knowledge of the downstream disability rating element 
of her claim.

Moreover, in Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), the U. S. Court of Appeals for Veterans Claims 
(Court) addressed the question of who bears the burden of 
proof - the appellant or VA, in demonstrating how a VCAA 
notice error has adversely affected the essential fairness of 
the adjudication when the claim submitted has been 
substantiated, e.g., a claim for service connection has been 
granted and a disability rating and effective date have been 
assigned.  Consistent with its prior decisions in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  
As a caveat, the Court reserved for future consideration 
whether a different rule should apply in situations, unlike 
in this case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that she indicated.  In addition, she was 
examined for VA compensation purposes in February 2005, 
December 2005, May 2006, and February 2007.  The reports of 
these examinations contain the required information to 
properly rate her left knee disability.  38 C.F.R. § 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  So there 
is no further development needed to meet the requirements of 
the VCAA or the Court.



II.  Merits of the Claim

The record shows the veteran was treated for left knee pain 
beginning in October 2003 while on active duty.  Her pain was 
apparently attributed to her having been on her feet for 
prolonged periods while working as a nurse.  
She was eventually diagnosed with chondromalacia patellae of 
the left knee.

In August 2004, the veteran filed a claim for service 
connection for her left knee disability.  In February 2005, 
the RO granted service connection for chondromalacia patellae 
of the left knee and assigned a noncompensable rating, 
effective retroactively to the day after her last day of 
active duty service, March 31, 2004.  She appealed that 
decision by requesting a higher (compensable) rating.  

During the course of her appeal, the RO issued a second 
decision in August 2006 granting a higher 10 percent rating 
for her left knee disability.  But instead of granting this 
higher 10 percent rating back to the day after her discharge 
from the military (i.e., March 31, 2004), the RO made the 
increase effective as of May 23, 2006, the date of a VA 
examination assessing the severity of this disability.

Therefore, the Board must determine:  (1) whether the veteran 
was entitled to a compensable disability rating for 
chondromalacia patellae of the left knee prior to May 23, 
2006; and (2) whether she has been entitled to a rating 
higher than 10 percent for this disability since May 23, 
2006.  See Fenderson, 12 Vet. App. at 125-26 (indicating that 
when the veteran timely appeals an initial rating, VA must 
consider whether her rating should be "staged" to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).

The mere fact that the RO already has increased the rating 
during the pendency of this appeal is, itself, tantamount to 
a "staged" rating.  However, the Board will consider 
whether the rating should be staged further.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Limitation of flexion of the knee is rated in accordance with 
Diagnostic Code (DC) 5260.  This code provides that flexion 
limited to 15 degrees warrants a 30 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; flexion 
limited to 45 degrees warrants a 10 percent rating; and 
flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; and extension 
limited to 5 degrees warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, DC 5261.

VA regulation defines normal range of motion in the knee as 
from zero degrees of extension to 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disability 
does not meet the requirements for a compensable disability 
rating prior to May 23, 2006.  In particular, range-of-motion 
testing during two VA examinations provides evidence against 
her claim.  A February 2005 VA examination report notes that 
her left knee demonstrated zero degrees of extension to 135 
degrees of flexion, while a December 2005 VA examination 
report notes that her left knee again demonstrated zero 
degrees of extension but to only 80 degrees of flexion.  

In either case, these findings do not even meet the criteria 
for a noncompensable (i.e., 0 percent) rating under DC 5260 
or DC 5261.  But the Board must also consider whether the 
veteran has additional functional loss - including 
additional limitation of motion above and beyond that shown 
during those two VA examinations in February and December 
2005, due to pain, weakness, fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Since the veteran has reported experiencing chronic left knee 
pain, which appears to be supported by the diagnosis of 
chondromalacia patellae ("overuse syndrome"), it stands to 
reason that at times when her pain is especially problematic, 
such as during the prolonged use mentioned or "flare-ups," 
she experiences additional limitation of motion - especially 
on flexion, to meet the requirements for a 10 percent rating 
under the range-of-motion codes, DCs 5260 and 5261.  Thus, 
there is sufficient evidence of painful motion to warrant a 
higher 10 percent rating for her left knee disability even 
prior to May 23, 2006.  For example, the February 2005 VA 
examination report notes that pain was not present with 
motion, but the diagnostic impression was "Chronic left knee 
pain, secondary to chondromalacia."  The December 2005 VA 
examination report also notes that the veteran's left knee 
was manifested by joint line tenderness, crepitation, and a 
positive McMurray's test with a click.  In light of these 
findings, a 10 percent rating is warranted for her service-
connected left knee disability for the entire period from the 
initial grant of service connection until May 23, 2006.  So 
her left knee disability is now rated at the 10-percent level 
for the entire period since the initial grant of service 
connection.

That being said, the Board finds that the preponderance of 
the evidence is against a disability rating higher than 10 
percent either prior to or since May 23, 2006.  As already 
discussed, for the period prior to May 23, 2006, the Board 
has granted a higher initial 10 percent rating for her left 
knee disability based on painful motion, without her actually 
having sufficient limitation of motion on either extension or 
flexion to warrant a compensable rating under DC 5260 or 
5261.  In other words, 


since pain was the basis for assigning the 10 percent rating 
during this period, a higher disability rating is not 
warranted for the entire period prior to May 23, 2006 under 
38 C.F.R. § 4.40, 4.45, and DeLuca.

The Board will next determine whether the veteran's left knee 
disability has warranted a rating higher than 10 percent 
since May 23, 2006.  Applying the 
range-of-motion criteria to the facts of this case, the Board 
finds no basis for assigning a disability rating higher than 
10 percent during this ensuing period.  In this regard, the 
veteran's left knee demonstrated motion from zero degrees of 
extension to 120 degrees of flexion and from zero degrees of 
extension to 100 degrees of flexion when examined by VA in 
May 2006 and February 2007, respectively.  

Again, these findings do not even meet the criteria for a 
noncompensable rating under DC 5260 or DC 5261, much less the 
requirements for a rating higher than 10 percent.  And this 
is true even considering the extent of the veteran's pain.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
204-05.  Since pain was the basis for assigning the 10 
percent rating, because the veteran did not have sufficient 
limitation of motion without that consideration, it logically 
follows that there is simply no basis to assign an even 
higher rating.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261 since the 
veteran's left knee has consistently shown full extension to 
zero degrees.  See VAOPGCPREC 9-2004 (September 17, 2004).  
Further, there is no X-ray evidence of arthritis to warrant 
application of DC 5003, and since all four VA examination 
reports found the veteran's left knee joint to be stable, 
there is not the required objective clinical indication of 
recurrent subluxation or lateral instability in this knee to 
warrant a separate rating under DC 5257, which would have 
provided a 10 percent rating for this other resulting knee 
impairment if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  See 38 C.F.R. § 4.71a, 
DC 5257 (2007).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

In conclusion, the Board finds that the evidence supports a 
10 percent disability rating for the veteran's chondromalacia 
patellae of the left knee prior to May 23, 2006.  However, 
the Board also finds that the preponderance of the evidence 
is against an initial rating higher than 10 percent for this 
disability either prior to or since that date.  And as the 
preponderance of the evidence is against this aspect of her 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).


ORDER

A higher 10 percent disability rating is granted for 
chondromalacia patellae of the left knee prior to May 23, 
2006 (i.e., retroactive to March 31, 2004), subject to the 
laws and regulations governing the payment of VA 
compensation.

However, the claim for a rating higher than 10 percent for 
this disability, either prior to or since May 23, 2006, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


